Citation Nr: 1009095	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-44 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as sexual trauma.

2.  Entitlement to service connection for blindness of the 
right eye.

3.  Entitlement to service connection for nervousness.

4.  Entitlement to service connection for memory loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hand 
disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right arm 
disorder.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 until 
April 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2008 rating decision in 
regards to the PTSD claim, from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and 
a June 2009 rating decision, in regards to the remaining 
claims, from the RO in Seattle, Washington in regards to the 
remaining claims.  The record indicates that all the claims 
are currently under the jurisdiction of the RO in Montgomery, 
Alabama.  

The June 2009 rating decision also denied a claim to reopen 
the claim for service connection for a neck disorder and 
denied service connection for blindness.  The Veteran filed a 
Notice of Disagreement with regards to those claims in July 
2009.  The RO issued a Statement of the Case in October 2009.  
However, the Veteran did not file a Substantive Appeal in 
regards to the neck disorder claim or the left eye blindness 
claim and they are not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran filed a VA Form 9 in November 2009 in regards to 
the claims for service connection for PTSD, blindness of the 
right eye, nervousness, and memory loss; as well as, in 
regards to claims to reopen claims for service connection for 
a right hand disorder, a right arm disorder, and a right 
shoulder disorder.  At that time, the Veteran reported that 
she was assaulted while at Fort Campbell, Kentucky and that 
her right hand, arm, shoulder and blindness were caused by a 
field training exercise at Fort Campbell, Kentucky, when a 
flare went off "in my right."  

In her November 2009 VA Form 9, the Veteran also requested a 
BVA hearing in Washington, DC.  A January 2010 letter 
informed the Veteran that she was scheduled for a hearing in 
May 2010.  However, in a February 2010 statement, the Veteran 
reported that she wished to cancel her BVA hearing in 
Washington, DC and would like a live video conference held in 
Montgomery, Alabama.  

The Veteran is permitted to change her hearing request under 
the circumstances of this case in accordance with 38 C.F.R. 
§§ 20.702(c), 20.704(c), 20.1304(a).  under the 
circumstances, since the failure to afford the Veteran a 
hearing would constitute a denial of due process that could 
result in any BVA decision being vacated, this matter must be 
addressed prior to any appellate review.  See 38 C.F.R. § 
20.904.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule the Veteran to 
appear at the requested hearing, as 
soon as it may be feasible.  Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file.  

In her February 2010 statement, the 
Veteran noted that she was currently at 
the Tuscaloosa VA Medical Center on 
Acute Site 3W.  Notice should be 
provided to all her current address(es) 
of record.

	If, for whatever reason, the Veteran 
decides that she no longer wants this 
type of hearing (or any other type of 
hearing), then she should indicate this 
in writing, which should also be 
documented in her claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
